J-S18018-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 BOBBY P. HAST,                           :
                                          :
                    Appellant             :        No. 1002 WDA 2017

                 Appeal from the Order Entered May 8, 2017
             in the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0001561-2013

BEFORE: STABILE, J., MUSMANNO, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY MUSMANNO, J.:                          FILED MAY 9, 2018

      Bobby P. Hast (“Hast”) appeals, pro se, from the Order denying his

“Motion to Defer Payment of Fines, Fees, Costs, and Restitution Until Paroled.”

Because we conclude that the trial court lacked subject matter jurisdiction, we

vacate the Order.

      On July 8, 2014, Hast entered a negotiated guilty plea to one count each

of robbery, persons not to possess firearms, possession of an instrument of

crime, theft by unlawful taking, and resisting arrest; two counts each of

aggravated assault, receiving stolen property, and terroristic threats; and five

counts of recklessly endangering another person. The trial court sentenced

Hast to a term of 7 to 14 years in prison, followed by 5 years of probation.

The trial court also directed Hast to pay $2,200.38 in court costs and fees.

Hast did not file a direct appeal.
J-S18018-18



       On May 1, 2017, Hast filed the instant pro se “Motion to Defer Payment

of Fines, Fees, Costs, and Restitution Until Paroled,” arguing that the

Department of Corrections (“DOC”) had been deducting his “limited funds” for

the payment of fines, fees, costs, and restitution, and requesting the trial court

to enter an order to “prevent the continued interception of financial gifts.”1

On May 8, 2017, the trial court denied Hast’s Act 84 Motion, citing section

9728(b)(5). Hast filed a timely Notice of Appeal and a court-ordered Pa.R.A.P.

1925(b) Concise Statement of matters complained of on appeal.2

       Initially, we must consider whether the trial court had jurisdiction over

Hast’s Act 84 Motion. See Commonwealth v. Danysh, 833 A.2d 151, 152


____________________________________________


1 The statute authorizing such deductions, which is commonly referred to as
“Act 84,” provides, inter alia, that “[t]he county correctional facility to which
the offender has been sentenced or the Department of Corrections shall be
authorized to make monetary deductions from inmate personal accounts for
the purpose of collecting restitution or any other court-ordered obligation or
costs imposed under section 9721(c.1).” 42 Pa.C.S.A. § 9728(b)(5). Because
Hast’s Motion raises a claim pursuant to Act 84, we will hereinafter refer to it
as an Act 84 Motion.

2 Subsequently, in its Pa.R.A.P. 1925(a) Opinion, the trial court stated that
Hast’s Motion challenges the legality of his sentence, and should be addressed
as a petition pursuant to the Post Conviction Relief Act (“PCRA”). See Trial
Court Opinion, 11/7/17, at 4 (unnumbered). The trial court concluded that
Hast’s filing was untimely under the PCRA. See id. at 5 (unnumbered). We
recognize that, in his brief, Hast argues that the trial court failed to conduct a
hearing to determine his ability to pay the court costs and fees. Brief for
Appellant at 7; see also Commonwealth v. Boyd, 73 A.3d 1269, 1270 (Pa.
Super. 2013) (en banc) (holding that a claim that a sentencing court failed to
consider defendant’s ability to pay before imposing fines implicates the legality
of the sentence). However, Hast did not raise this claim in his Act 84 Motion,
and therefore, we decline to treat the Act 84 Motion as a PCRA petition.


                                           -2-
J-S18018-18



(Pa. Super. 2003) (raising, sua sponte, the question of subject matter

jurisdiction of an Act 84 claim ruled upon by the court of common pleas). The

Commonwealth asserts, and we agree, that the trial court lacked subject

matter jurisdiction to consider the merits of Hast’s Act 84 Motion.          See

Commonwealth’s Brief at 5-8.

      Hast filed an Act 84 Motion to enjoin the DOC from deducting money

deposited into his prison account, which is effectively a civil action against the

DOC. See Danysh, 833 A.2d at 153 (explaining that a motion seeking to

enjoin Act 84 deductions is a civil action instituted against the DOC, as part of

the Commonwealth government). Therefore, Hast’s Act 84 Motion falls within

the exclusive original jurisdiction of the Commonwealth Court.           See 42

Pa.C.S.A. § 761(a)(1) (providing that “[t]he Commonwealth Court shall have

original jurisdiction of all civil actions and proceedings [a]gainst the

Commonwealth government….”); see also Danysh, 833 A.2d at 152-54.

Because the Commonwealth Court has exclusive original jurisdiction over

Hast’s claim, the trial court lacked subject matter jurisdiction to consider the

Act 84 Motion, and its Order is void. See Danysh, 833 A.2d at 154.

      Accordingly, we vacate the Order of the trial court without prejudice to

Hast’s right to seek relief in the Commonwealth Court.

      Order vacated. Jurisdiction relinquished.




                                      -3-
J-S18018-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/9/2018




                          -4-